Exhibit 10.2

 

Global Partners LP

Long-Term Incentive Plan

Grant of Phantom Units

 

Grantee:

(the “Grantee”)

 

 

Grant Date:

(the “Grant Date”)

 

1.                                      Grant of Phantom Units. Global GP LLC (
“GPLLC”) hereby grants to you            Phantom Units under the Global Partners
LP Long-Term Incentive Plan (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this agreement (“Agreement”). For the avoidance of doubt, this grant of Phantom
Units does not include a tandem grant of distribution equivalent rights.

 

2.                                      Vesting/Forfeitures. Except as otherwise
provided in this Agreement, the Phantom Units will vest in accordance with the
vesting schedule set forth in the following table, provided that your service as
a director does not terminate from the Grant Date through each vesting date set
forth below (each, a “Vesting Date”):

 

Vesting Date

 

Cumulative Vested Percentage

 

 

 

 

 

 

 

 

 

 

If, on any Vesting Date, the application of the vesting schedule set forth above
results in a fractional Phantom Unit becoming vested, the number of Phantom
Units vesting on such date shall be rounded up to the next whole number of
Phantom Units.

 

3.                                      Events Occurring Prior to Vesting.
Notwithstanding Paragraph 2 to the contrary,

 

(a)                                 Death or Disability. If your service as a
director of GPLLC terminates as a result of your death or a “disability,” as
defined in Section 409A(a)(2)(C) of the Code, the Board, in its sole discretion,
shall determine whether any or all of the Phantom Units granted to you that have
not yet vested shall become vested, shall be forfeited, or shall continue to
vest pursuant to their terms as if your service as a director of GPLLC had
continued through the date upon which the last Phantom Units granted hereunder
are vested and paid.

 

(b)                                 Resignation and Other Terminations of
Service. If you voluntarily resign from your service as a director with GPLLC,
fail to be nominated for re-election as a director with GPLLC, or are otherwise
not re-elected as a director with GPLLC, the Board, in its sole discretion,
shall determine whether any or all of the Phantom Units granted to you that have
not yet vested shall (i) remain outstanding and continue to vest on each
remaining Vesting Date in accordance with the vesting schedule set forth in
Paragraph 2

 

--------------------------------------------------------------------------------


 

as if you continued to serve as a director, (ii) become immediately vested, or
(iii) be forfeited.

 

(c)                                  Change of Control. All outstanding Phantom
Units held by you automatically shall become fully vested upon a Change of
Control.

 

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer or disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of GPLLC or the
Partnership to any Person and/or its Affiliates, other than to GPLLC, the
Partnership and/or any of their Affiliates; (ii) the consolidation,
reorganization, merger or other transaction pursuant to which more than 50% of
the combined voting power of the outstanding equity interests in GPLLC cease to
be owned by the Persons (including Affiliates thereof) who own such interests as
of the effective date of the initial public offering of Units (each such Person,
an “Original Holder”); provided that, any transaction involving a transfer from
an Original Holder to another Original Holder shall be disregarded for purposes
of Paragraph 3(e)(ii) and shall not be considered in determining whether a
Change of Control has occurred; or (iii) GPLLC (or an Affiliate thereof) ceasing
to be the general partner of the Partnership.

 

For purposes of this Paragraph 3, “service as a director” shall include being a
Director of, or a Consultant to, GPLLC or an Affiliate.

 

4.                                      Payments. As soon as administratively
practicable after a Vesting Date, or, if vesting occurs upon a Change of Control
as provided in Paragraph 3(e), as soon as administratively practicable on or
following such Change of Control, but in all events not later than 2½ months
following the vesting of the Phantom Unit, you shall be paid one Unit for each
such vested Phantom Unit, subject to Paragraph 7; provided, however, the
Committee may, in its sole discretion, direct that a cash payment be made to you
in lieu of the delivery of such Unit.  Any such cash payment shall be equal to
the Fair Market Value of the Unit on the day immediately preceding the payment
date.  If more than one Phantom Unit vests at the same time, the Committee may
elect to pay such vested Award in Units, cash or any combination thereof, in its
discretion. Notwithstanding the foregoing, in the event that any Phantom Units
vest pursuant to Paragraph 3(b)(i), you shall receive payment for each such
vested Phantom Unit on the Vesting Date, subject to Paragraph 7.

 

5.                                      Limitations Upon Transfer. All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process. Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

 

2

--------------------------------------------------------------------------------


 

6.                                      Restrictions. By accepting this grant,
you agree that any Units that you may acquire upon payment of this award will
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. You also agree
that (i) the certificates representing the Units acquired under this award may
bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws, (ii) GPLLC may refuse to
register the transfer of the Units to be acquired under this award on the
transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the Partnership constitute a violation of any
applicable securities law, and (iii) the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this award.

 

7.                                      Withholding of Taxes. To the extent that
the grant, vesting or payment of a Phantom Unit results in the receipt of
compensation by you with respect to which GPLLC or an Affiliate has a tax
withholding obligation for any reason, you shall pay to GPLLC or the Affiliate
such amount of money as GPLLC or the Affiliate may require to meet its
withholding obligations under applicable law. With respect to any required tax
withholding, you may (a) direct GPLLC or the Affiliate to withhold from the
Units to be issued to you pursuant to Paragraph 4 of this Agreement the number
of Units necessary to satisfy the tax withholding obligation, which
determination will be based on the Units’ Fair Market Value on the date of
withholding; or (b) deliver cash to GPLLC or the Affiliate sufficient to satisfy
the tax withholding obligation. If you fail to make an election, GPLLC or the
Affiliate shall automatically proceed as if you had elected the withholding
option described in subparagraph (a) by withholding a number of Units issuable
to you pursuant to Paragraph 4 of this Agreement necessary to satisfy the tax
withholding obligation. In the event GPLLC or an Affiliate determines that the
aggregate Fair Market Value of the Units withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then you must pay to GPLLC or the Affiliate, in cash, the amount of
that deficiency immediately upon GPLLC’s or the Affiliate’s request.

 

8.                                      Rights as Unitholder. You, or your
executor, administrator, heirs, or legatees shall have the right to vote and
receive distributions on Units and all the other privileges of a unitholder of
the Partnership only from the date of issuance of a Unit certificate in your
name representing payment of a vested Phantom Unit.

 

9.                                      Insider Trading Policy. The terms of
Partnership’s Insider Trading Policy (the “Policy”) with respect to Units are
incorporated herein by reference. The timing of the delivery of any Units
pursuant to a vested Phantom Unit shall be subject to and comply with such
Policy.

 

10.                               Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successor or successors of GPLLC
and upon any person lawfully claiming under you.

 

11.                               Entire Agreement. The Plan and this Agreement
constitute the entire agreement of the parties with regard to the subject matter
hereof, and contains all the covenants, promises,

 

3

--------------------------------------------------------------------------------


 

representations, warranties and agreements between the parties with respect to
the Phantom Units granted hereby; provided, however, that this Agreement is in
addition to and does not supersede or replace any prior or contemporaneous
agreement between you and GPLLC, the Partnership, or any of their Affiliates
relating to confidentiality, non-disclosure, non-competition, or
non-solicitation.

 

12.                                    Modifications. Except as provided below,
any modification of this Agreement shall be effective only if it is in writing
and signed by both you and an authorized officer of GPLLC.

 

13.                                    Conflicts and Governing Law. In the event
of any conflict between the terms of this Agreement and the Plan, the Plan shall
control. Capitalized terms used in this Agreement but not defined herein shall
have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title: Director

 

4

--------------------------------------------------------------------------------